UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1652


WENDELL LEONARD CRUSE,

                     Plaintiff - Appellant,

              v.

ERNIE BLACKBURN, Sgt., Huntington W. Va. Police Dept. #125; PAUL
MATOVICH, Cpl., Huntington W. Va. Police Dept. #418,

                     Defendants - Appellees,

              and

SEAN HAMMERS, Cabell County W. Va. Prosecutor; SHARON FRAZIER, Cabell
County W. Va. Assistant Prosecutor,

                     Defendants.



Appeal from the United States District Court for the Southern District of West Virginia, at
Huntington. Robert C. Chambers, District Judge. (3:17-cv-00485)


Submitted: April 27, 2021                                         Decided: May 11, 2021


Before GREGORY, Chief Judge, RICHARDSON, Circuit Judge, and SHEDD, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Wendell Leonard Cruse, Appellant Pro Se. Steven Kenneth Nord, OFFUTT NORD,
PLLC, Huntington, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Wendell Leonard Cruse appeals the district court’s order accepting the

recommendation of the magistrate judge and granting summary judgment to the Appellees

in his 42 U.S.C. § 1983 action. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. See Cruse v. Blackburn,

No. 3:17-cv-00485 (S.D.W. Va. June 3, 2019). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             3